920 N.E.2d 1081 (2009)
234 Ill. 2d 553
STATE EX REL. SCHAD & DIAMOND BEELER, P.C.
v.
RITZ INTERACTIVE, INC.
No. 109105.
Supreme Court of Illinois.
November 1, 2009.
Disposition of Petition for Leave to Appeal[*] Petition for leave to appeal denied except as to American Commercial, Inc., d/b/a Mikasa, Inc., bankruptcy defendant, and as to American Commercial, Inc., d/b/a Mikasa, Inc., the petition for leave to appeal is stayed and assigned a new Supreme Court Case No. 109473.
NOTES
[*]  For Cumulative Leave to Appeal Tables see preliminary pages of advance sheets and Annual Illinois Cumulative Leave to Appeal Table.